Exhibit 10.10

Execution Version

GOLDMAN SACHS & CO. LLC | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000

February 5, 2020

To:

Integra LifeSciences Holdings Corporation

 

1100 Campus Road

 

Princeton, NJ 08540

 

Attention: Treasurer

 

Telephone No.:  (609) 275-0500

 

Facsimile No.:   (609) 750-4264

 

Re:

Additional Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Goldman
Sachs & Co. LLC (“Dealer”) and Integra LifeSciences Holdings Corporation
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. Each party further agrees that this Confirmation
together with the Agreement evidence a binding agreement between Counterparty
and Dealer as to the subject matter and terms of the Transaction to which this
Confirmation relates, and shall supersede all prior written or oral
communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
February 4, 2020 (the “Offering Memorandum”) relating to the 0.50% Convertible
Senior Notes due 2025 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
500,000,000 (as increased by an aggregate principal amount of USD 75,000,000
pursuant to the exercise by the Initial Purchasers (as defined herein) of their
option to purchase additional Convertible Notes pursuant to the Purchase
Agreement (as defined herein)) pursuant to an Indenture to be dated February 7,
2020 between Counterparty and Citibank, N.A., as trustee (the “Indenture”). In
the event of any inconsistency between the terms defined in the Offering
Memorandum, the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
which are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein, in each case, will conform to the
descriptions thereof in the Offering Memorandum. If any such definitions in the
Indenture or any such sections of the Indenture differ from the descriptions
thereof in the Offering Memorandum, the descriptions thereof in the Offering
Memorandum will govern for purposes of this Confirmation. The parties further
acknowledge that the Indenture section numbers used herein are based on the
draft of the Indenture last reviewed by Dealer as of the date of this
Confirmation, and if any such section numbers are changed in the Indenture as
executed, the parties will amend this Confirmation in good faith to preserve the
intent of the parties. Subject to the foregoing, references to the Indenture
herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended or supplemented following such date
(other than any amendment or supplement (x) pursuant to Section 10.01(j) of the
Indenture that, as determined by the Calculation Agent, conforms the Indenture
to the description of Convertible Notes in the Offering Memorandum or
(y) pursuant to Section 14.07 of the Indenture, subject, in the case of this
clause (y), to the second paragraph under “Method of Adjustment” in Section 3),
any such amendment or supplement will be disregarded for purposes of this
Confirmation (other than as provided in Section 10(j)(ii) below) unless the
parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.



--------------------------------------------------------------------------------

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine)) on the Trade
Date and (ii) (a) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Dealer with a “Threshold
Amount” of three percent of the shareholders’ equity of The Goldman Sachs Group,
Inc. (“Dealer Parent”), (b) the phrase “or becoming capable at such time of
being declared” shall be deleted from clause (1) of such Section 5(a)(vi), (c)
the following language shall be added to the end thereof: “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to pay.”)
and (d) the term “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Agreement, except that such term shall not include obligations
in respect of deposits received in the ordinary course of Dealer’s banking
business. In the event of any inconsistency between provisions of the Agreement
and this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. The parties hereby agree that no
transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement. If there exists any ISDA Master Agreement between
Dealer and Issuer or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then, notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a transaction under, or otherwise governed by, such existing
or deemed to be existing ISDA Master Agreement, and the occurrence of any Event
of Default or Termination Event under the Agreement with respect to either party
or the Transaction shall not, by itself, give rise to any right or obligation
under any such other agreement or deemed agreement. Notwithstanding anything to
the contrary in any other agreement between the parties or their affiliates, the
Transactions shall not be “Specified Transactions” (or similarly treated) under
any other agreement between the parties or their affiliates and amounts due
under the Agreement shall not be subject to any right of set-off under any such
other agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms.   

Trade Date:

   February 5, 2020

Effective Date:

   The second Exchange Business Day immediately prior to the Premium Payment
Date

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.01 per share (Exchange
symbol “IART”).

Number of Options:

   75,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Applicable Percentage:

   20%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 13.5739.

 

2



--------------------------------------------------------------------------------

Strike Price:

   USD 73.6708

Premium:

   USD 2,719,500

Premium Payment Date:

   February 7, 2020

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 14.04(h) and Section 14.03 of the Indenture. Procedures for Exercise.
  

Conversion Date:

   With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Indenture; provided that if Counterparty has not
delivered to Dealer a related Notice of Exercise, then in no event shall a
Conversion Date be deemed to occur hereunder (and no Option shall be exercised
or deemed to be exercised hereunder) with respect to any surrender of a
Convertible Note for conversion in respect of which Counterparty has elected to
designate a financial institution for exchange in lieu of conversion of such
Convertible Note pursuant to Section 14.13 of the Indenture.

Free Convertibility Date:

   February 15, 2025

Expiration Time:

   The Valuation Time

Expiration Date:

   August 15, 2025, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date in respect of which a Conversion Notice that is effective as to
Counterparty has been delivered by the relevant converting Holder, a number of
Options equal to (i) the number of Convertible Notes in denominations of USD
1,000 as to which such Conversion Date has occurred minus (ii) the number of
Options that are or are deemed to be automatically exercised on such Conversion
Date under the Base Call Option Transaction Confirmation letter agreement dated
February 4, 2020 between Dealer and Counterparty (the “Base Call Option
Confirmation”), shall be deemed to be automatically exercised; provided that
such Options shall be exercised or deemed exercised only if Counterparty or the
Trustee (or other agent authorized by Counterparty and previously identified to
Dealer by Counterparty in writing) on behalf of Counterparty (each, an
“Authorized Agent”) has provided a Notice of Exercise to Dealer in accordance
with “Notice of Exercise” below. If an Authorized Agent provides any Notice of
Exercise to Dealer, Dealer shall be entitled to rely on the accuracy of such
Notice of Exercise without any independent investigation, and the contents of
such notice shall be binding on Counterparty.

 

3



--------------------------------------------------------------------------------

   Notwithstanding the foregoing, in no event shall the number of Options that
are exercised or deemed exercised hereunder exceed the Number of Options.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options on any Conversion
Date, Counterparty or an Authorized Agent on behalf of Counterparty must notify
Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled Valid
Day immediately preceding the scheduled first day of the Settlement Averaging
Period for the Options being exercised (the “Notice Deadline”) of (i) the number
of such Options, (ii) the scheduled first day of the Settlement Averaging Period
and the scheduled Settlement Date, (iii) the Relevant Settlement Method for such
Options (if the Relevant Settlement Method is other than Net Share Settlement),
and (iv) if the settlement method for the related Convertible Notes is not
Settlement in Shares or Settlement in Cash (each as defined below), the fixed
amount of cash per Convertible Note that Counterparty has elected to deliver to
Holders (as such term is defined in the Indenture) of the related Convertible
Notes (the “Specified Cash Amount”); provided that in respect of any Options for
which the relevant “Settlement Averaging Period” would be set forth in clause
(iii) of such definition, (A) such notice may be given on or prior to the second
Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the information required in clause (i) above, and (B) if the Relevant
Settlement Method for such Options is (x) Net Share Settlement and the Specified
Cash Amount is not USD 1,000, (y) Cash Settlement or (z) Combination Settlement,
Dealer shall have received a separate notice (the “Notice of Final Settlement
Method”) in respect of all such Convertible Notes before 5:00 p.m. (New York
City time) on the Free Convertibility Date specifying the information required
in clauses (iii) and, if applicable, (iv) above. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes.    Notwithstanding the foregoing, any Notice
of Exercise or Notice of Final Settlement Method and the related automatic
exercise of the related Options shall be effective if given after the Notice
Deadline but prior to 5:00 p.m. (New York City time) on the fifth Scheduled
Valid Day following such Notice Deadline and, in respect of any Options in
respect of which such notice is delivered after the relevant Notice Deadline
pursuant to this sentence, the

 

4



--------------------------------------------------------------------------------

   Calculation Agent shall have the right (i) to postpone the Settlement Date
and (ii) to adjust the number of Shares and/or amount of cash deliverable by
Dealer with respect to such Options in a commercially reasonable manner as
appropriate to reflect the additional costs (including, but not limited to,
commercially reasonable hedging mismatches and market losses and gains) and
commercially reasonable expenses incurred by Dealer in connection with
commercially reasonable hedging activities (including the unwinding of any
commercially reasonable hedge position) as a result of Dealer not having
received such notice on or prior to such Notice Deadline.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended past the close of
trading for the regular trading session for the Exchange, the Calculation Agent
shall determine the Valuation Time in its commercially reasonable discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the primary United States national or regional securities
exchange or market on which the Shares are listed or admitted for trading to
open for trading during its regular trading session or (ii) the occurrence or
existence prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for
the Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options contracts or futures contracts
relating to the Shares.” Settlement Terms.   

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option.

Relevant Settlement Method:

   In respect of any Option:    (i) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section 14.02(a)(iv)(A) of the Indenture (together with
cash in lieu of fractional Shares) (such settlement method, “Settlement in
Shares”),

 

5



--------------------------------------------------------------------------------

   (B) in a combination of cash and Shares pursuant to Section 14.02(a)(iv)(C)
of the Indenture with a Specified Cash Amount less than USD 1,000 (such
settlement method, “Low Cash Combination Settlement”) or (C) in a combination of
cash and Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a
Specified Cash Amount equal to USD 1,000, then, in each case, the Relevant
Settlement Method for such Option shall be Net Share Settlement;    (ii) if
Counterparty has elected to settle its conversion obligations in respect of the
related Convertible Note in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and    (iii) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note entirely in
cash pursuant to Section 14.02(a)(iv)(B) of the Indenture (such settlement
method, “Settlement in Cash”), then the Relevant Settlement Method for such
Option shall be Cash Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.    Dealer will
pay cash in lieu of delivering any fractional Shares to be delivered with
respect to any Net Share Settlement Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:   

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and

 

6



--------------------------------------------------------------------------------

  

(y) the Specified Cash Amount minus USD 1,000 and (2) the Daily Option Value,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that if the calculation in clause (A) above results in zero or a
negative number for any Valid Day, the Daily Combination Settlement Cash Amount
for such Valid Day shall be deemed to be zero; and

   (ii) Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;      provided that in no event shall the sum of (x) the Combination
Settlement Cash Amount for
any Option and (y) the Combination Settlement Share Amount for such Option
multiplied by
the Applicable Limit Price on the Settlement Date for such Option, exceed the
Applicable
Limit for such Option.      Dealer will pay cash in lieu of delivering any
fractional Shares to be delivered with respect to
any Combination Settlement Share Amount valued at the Relevant Price for the
last Valid
Day of the Settlement Averaging Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) the Relevant Price on such Valid Day less the
Strike Price on such Valid Day; provided that if the calculation contained in
clause (ii) above results in a negative number, the Daily Option Value for such
Valid Day shall be deemed to be zero. In no event will the Daily Option Value be
less than zero.

 

7



--------------------------------------------------------------------------------

Make-Whole Adjustment:

   Notwithstanding anything to the contrary herein, in respect of any exercise
of Options relating to a conversion of Convertible Notes for which additional
Shares will be added to the “Conversion Rate” (as defined in the Indenture) as
determined pursuant to Section 14.03 of the Indenture, the Daily Option Value
shall be calculated as if the Option Entitlement included the Applicable
Percentage of the number of such additional Shares as determined with reference
to the adjustment set forth in such Section 14.03 of the Indenture; provided
that if the sum of (i) the product of (a) the number of Shares (if any)
deliverable by Dealer to Counterparty per exercised Option and (b) the
Applicable Limit Price on the Settlement Date and (ii) the amount of cash (if
any) payable by Dealer to Counterparty per exercised Option would otherwise
exceed the amount per Option, as determined by the Calculation Agent, that would
be payable by Dealer under Section 6 of the Agreement if (x) the relevant
Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Counterparty was the sole Affected Party and (y) Section 14.03
of the Indenture were deleted, then each Daily Option Value shall be
proportionately reduced to the extent necessary to eliminate such excess.

Applicable Limit:

   For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the aggregate of (A) the amount of cash, if any,
paid or payable to the Holder of the related Convertible Note upon conversion of
such Convertible Note and (B) the number of Shares, if any, delivered or
deliverable to the Holder of the related Convertible Note upon conversion of
such Convertible Note multiplied by the Applicable Limit Price on the Settlement
Date for such Option, over (ii) USD 1,000.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page IART <equity> (or any successor thereto).

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

 

8



--------------------------------------------------------------------------------

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page IART <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or
if such volume-weighted average price is unavailable at such time, the market
value of one Share on such Valid Day, as determined by the Calculation Agent in
good faith and in a commercially reasonable manner using, if practicable, a
volume-weighted average method). The Relevant Price will be determined without
regard to after-hours trading or any other trading outside of the regular
trading session trading hours.

Settlement Averaging Period:

   For any Option and regardless of the Settlement Method applicable to such
Option:   

(i) subject to clause (ii), if the related Conversion Date occurs prior to the
Free Convertibility Date, the 40 consecutive Valid Days commencing on, and
including, the second Valid Day following such Conversion Date; provided that if
the Notice of Exercise for such Option specifies that Settlement in Shares or
Low Cash Combination Settlement applies to the related Convertible Note, the
Settlement Averaging Period shall be the 80 consecutive Valid Day period
commencing on, and including, the second Valid Day immediately following such
Conversion Date;

  

(ii)  if the related Conversion Date occurs on or following the delivery of the
relevant redemption notice to holders of the Convertible Notes under the
Indenture, the 40 consecutive Valid Days commencing on, and including, the 41st
Scheduled Valid Day immediately prior to the redemption date; provided that if
the Notice of Exercise for such Option specifies that Settlement in Shares or
Low Cash Combination Settlement applies to the related Convertible Note, the
Settlement Averaging Period shall be the 80 consecutive Valid Day period
commencing on, and including, the second Valid Day immediately following such
Conversion Date; or

  

(iii)  subject to clause (ii), if the related Conversion Date occurs on or
following the Free Convertibility Date, the 40 consecutive Valid Days commencing
on, and including, the 41st Scheduled Valid Day immediately prior to the
Expiration Date; provided that if the Notice of Exercise or Notice of Final

 

9



--------------------------------------------------------------------------------

  

Settlement Method, as applicable, for such Option specifies that Settlement in
Shares or Low Cash Combination Settlement applies to the related Convertible
Note, the Settlement Averaging Period shall be the 80 consecutive Valid Days
commencing on, and including, the 81st Scheduled Valid Day immediately prior to
the Expiration Date.

Settlement Date:

   For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

3.  Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

  

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment pursuant
to the Indenture to the “Conversion Rate” or the composition of a “unit of
Reference Property” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily
Conversion Value” or “Daily Settlement Amount” (each as defined in the
Indenture). For the avoidance of doubt, Dealer shall not have any delivery or
payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in which holders of the Convertible
Notes are entitled to participate, in each case, in lieu of an adjustment under
the Indenture of the type

 

10



--------------------------------------------------------------------------------

     referred to in the immediately preceding sentence (including, without
limitation, pursuant to
the fourth sentence of the first paragraph of Section 14.04(c) of the Indenture
or the fourth
sentence of Section 14.04(d) of the Indenture).

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent, acting in good faith and in a commercially reasonable
manner, shall make a corresponding and equivalent adjustment to any one or more
of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction as
determined by reference to the Dilution Adjustment Provisions, to the extent an
adjustment is required pursuant to the Indenture.      Notwithstanding the
foregoing and “Consequences of Merger Events / Tender Offers” below:   

(i) if the Calculation Agent, acting in reasonable good faith and in a
commercially reasonable manner disagrees with any adjustment pursuant to the
terms of the Indenture that is the basis of any adjustment hereunder and that
involves an exercise of discretion by Counterparty or its board of directors
(including, without limitation, pursuant to Section 14.05 of the Indenture,
Section 14.07 of the Indenture or any supplemental indenture entered into
thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner; provided
that, notwithstanding the foregoing, if any Potential Adjustment Event occurs
during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall make a
commercially reasonable adjustment, as determined by it, to the terms hereof in
order to account for such Potential Adjustment Event;

 

11



--------------------------------------------------------------------------------

  

(ii)  in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c)
of the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the commercially reasonable costs
(including, but not limited to, hedging mismatches and market losses) and
reasonable expenses incurred by Dealer in connection with commercially
reasonable hedging activities customary for transactions of this type (subject
to the requirements set forth under “Hedging Adjustments” below) as a result of
such event or condition not having been publicly announced prior to the
beginning of such period; and

  

(iii)  if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the commercially reasonable costs
(including, but not limited to, hedging mismatches and market losses) and
commercially reasonable expenses incurred by Dealer in connection with
commercially reasonable hedging activities customary for transactions of this
type (subject to the requirements set forth under “Hedging Adjustments” below)
as a result of such Potential Adjustment Event Change.

Dilution Adjustment Provisions:

   Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.
Extraordinary Events applicable to the Transaction:   

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.

 

12



--------------------------------------------------------------------------------

Tender Offers:    Applicable; provided that notwithstanding Section 12.1(d) of
the Equity Definitions, a “Tender Offer” means the occurrence of any event or
condition set forth in Section 14.04(e) of the Indenture. Consequences of Merger
Events / Tender Offers:   

 

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding and equivalent adjustment in respect of any adjustment
under the Indenture to any one or more of the nature of the Shares (in the case
of a Merger Event), Strike Price, Number of Options, Option Entitlement and any
other variable relevant to the exercise, settlement or payment for the
Transaction, subject to the second paragraph under “Method of Adjustment”;
provided, however, that such adjustment shall be made without regard to any
adjustment to the Conversion Rate pursuant to any Excluded Provision; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia or (ii) the Counterparty to the Transaction following such Merger
Event or Tender Offer will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia, then, in either
case, Cancellation and Payment (Calculation Agent Determination) may apply in
Dealer’s commercially reasonable discretion.

Nationalization, Insolvency or Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

 

13



--------------------------------------------------------------------------------

Additional Disruption Events:   

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position”, (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption, effectiveness or promulgation of new
regulations authorized or mandated by existing statute)” and (iv) adding the
words “provided that, in the case of clause (Y) hereof and any law, regulation
or interpretation, the consequence of such law, regulation or interpretation is
applied in the same manner by Dealer to all of its similarly situated
counterparties and/or similar transactions” after the semi-colon in the last
line thereof.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

     “For the avoidance of doubt, the term “equity price risk” shall be deemed
to include, but
shall not be limited to, stock price and volatility risk. And, for the further
avoidance of
doubt, any such transactions or assets referred to in phrases (A) or (B) above
must be
available on commercially reasonable pricing terms.”; and   

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer. Determining Party:
   For all applicable Extraordinary Events, Dealer. All calculations by
Determining Party shall be made in good faith and in a commercially reasonable
manner. Following any calculation by Determining Party hereunder, upon written
request by Counterparty, Determining Party will provide to Counterparty by
e-mail to the e-mail address provided by Counterparty in such written request a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such calculation;
provided, however, that in no event will Determining Party be obligated to share
with Counterparty any proprietary or confidential data or information or any
proprietary or confidential models used by it.

 

14



--------------------------------------------------------------------------------

Non-Reliance:    Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

  

Applicable

Hedging Adjustments:    For the avoidance of doubt, whenever the Determining
Party or the Calculation Agent is permitted to make an adjustment pursuant to
the terms of this Confirmation or the Equity Definitions to take into account
the effect of an event (other than, for the avoidance of doubt, any adjustment
that is required to be made by reference to the Indenture), the Determining
Party or the Calculation Agent, as the case may be, shall make such adjustment
by reference to the effect of such event on Dealer assuming that Dealer
maintains a commercially reasonable hedge position. Additional Acknowledgments:
   Applicable

4.  Calculation Agent.

   Dealer; provided that following the occurrence and during the continuance of
an Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, if the Calculation
Agent fails to timely make any calculation, adjustment or determination required
to be made by the Calculation Agent hereunder or to perform any obligation of
the Calculation Agent hereunder and such failure continues for five Exchange
Business Days following notice to the Calculation Agent by Counterparty of such
failure, Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the first date the Calculation Agent fails to
timely make such calculation, adjustment or determination or to perform such
obligation, as the case may be, and ending on the earlier of the Early
Termination Date with respect to such Event of Default and the date on which
such Event of Default is no longer continuing, as the Calculation Agent and the
parties shall work in reasonable good faith to execute any appropriate
documentation required by such replacement Calculation Agent.    All
calculations and determinations by the Calculation Agent shall be made in good
faith and in a commercially reasonable manner. Following any calculation by the
Calculation Agent hereunder, upon written request by Counterparty, the
Calculation Agent will promptly (and in any event within five Scheduled Trading
Days) provide to Counterparty by email to the email address provided by
Counterparty in such written request a written summary and a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation (including

 

15



--------------------------------------------------------------------------------

   any quotations, market data or information from internal or external sources,
and any assumptions, used in making such determination or calculation);
provided, however, that in no event will the Calculation Agent be obligated to
share with Counterparty any proprietary or confidential data or information or
any proprietary or confidential models used by it.

 

5.

Account Details.

 

  (a)

Account for payments to Counterparty:

Bank:             Bank of America

Wire ABA#   026009593

Acct No.:        3756327238

Beneficiary:    Integra LifeSciences Corp

Ref:                 BOFAUS3N

Account for delivery of Shares to Counterparty:

Acct ID: 00178015

Company ID: 00547484

CUSIP: 457985AH2 or 457985AG4

 

  (b)

Account for payments to Dealer:

Chase Manhattan Bank New York

For A/C Goldman Sachs & Co. LLC

A/C #930-1-011483

ABA: 021-000021

Account for delivery of Shares from Dealer:

DTC 0005

 

6.

Offices.

 

  (a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: 200 West Street, New York, New York
10282-2198

 

7.

Notices.

 

  (a)

Address for notices or communications to Counterparty:

Integra LifeSciences Holdings Corporation

1100 Campus Road

Princeton, NJ 08540

Attention:             Treasurer

Telephone No.:    (609) 275-0500

Facsimile No.:      (609) 750-4264

 

  (b)

Address for notices or communications to Dealer:

 

16



--------------------------------------------------------------------------------

To:    Goldman Sachs & Co. LLC    200 West Street    New York, NY 10282-2198
Attn:    Michael Voris,    Equity Capital Markets Telephone:    212-902-4895
Facsimile:    212-291-5027 Email:    michael.voris@gs.com And email notification
to the following address: Eq-derivs-notifications@am.ibd.gs.com

 

8.

Mutual Representations.

Each of Dealer and Counterparty represents and warrants to, and agrees with, the
other party that:

 

  (a)

It is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (b)

It is a “qualified institutional buyer” as defined in Rule 144A under Securities
Act.

 

  (c)

(i) It is acting for its own account, and it has made its own independent
decisions to enter into the Transaction and as to whether the Transaction is
appropriate or proper for it based upon its own judgment and upon advice from
such advisers as it has deemed necessary, (ii) it is not relying on any
communication (written or oral) of the other party or any of the other party’s
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (iii) no
communication (written or oral) received from the other party or any of the
other party’s affiliates shall be deemed to be an assurance or guarantee as to
the expected results of the Transaction.

 

9.

Representations and Warranties of Counterparty.

Counterparty hereby further represents and warrants to Dealer on the date hereof
and on and as of the Premium Payment Date that:

 

  (a)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Company’s Annual
Report on Form 10-K for the year ended December 31, 2018, as updated by any
subsequent filings, to which Counterparty or any of its subsidiaries is a party
or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.

 

17



--------------------------------------------------------------------------------

  (c)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d)

Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (e)

Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

  (f)

To the Counterparty’s knowledge, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

  (g)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

  (h)

The assets of Counterparty do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

 

10.

Other Provisions.

 

  (a)

Opinions. On the Premium Payment Date, Counterparty shall deliver to Dealer an
opinion of counsel, dated as of the Trade Date, with respect to (i) valid
existence of Counterparty, (ii) due authorization, execution, delivery and
enforceability of this Confirmation and (iii) no conflict of the Transaction
with applicable federal laws of the United States or laws of the State of New
York or a list of identified contracts. Delivery of such opinion to Dealer shall
be a condition precedent for the purpose of Section 2(a)(iii) of the Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
74.1 million (in the case of the first such notice) or (ii) thereafter more than
7.9 million less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other

 

18



--------------------------------------------------------------------------------

  evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding. Counterparty shall not be liable for any settlement
of any proceeding contemplated by this paragraph that is effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Counterparty agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this paragraph that is in respect of which any
Indemnified Person is or expects to be a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies that may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

 

  (d)

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 10(b) or any
obligations under Section 10(o) or 10(t) of this Confirmation;

 

  (B)

Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

 

19



--------------------------------------------------------------------------------

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

 

  (D)

After any transfer or assignment, Dealer shall not be required to pay the
transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer or assignment except to the extent
that the greater amount is due to a Change in Tax Law after the date of such
transfer or assignment;

 

  (E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

  (F)

Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
confirm that the transfer and assignment meet the requirements of clauses
(D) and (E); and

 

  (G)

Counterparty shall be responsible for all commercially reasonable costs and
expenses, including commercially reasonable counsel fees, incurred by Dealer in
connection with such transfer or assignment.

 

  (ii)

Dealer may, transfer or assign all or any part of its rights or obligations
under the Transaction (A) without Counterparty’s consent, to any affiliate of
Dealer (1) that has a long-term issuer rating that is equal to or better than
Dealer’s credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, by Dealer
or Dealer Parent, or (B) with Counterparty’s consent (which consent shall not be
unreasonably withheld or delayed), to any other recognized dealers in
transactions of the same type as the Transaction with a long-term issuer rating
equal to or better than the lesser of (1) the credit rating of Dealer at the
time of the transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its
successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute rating agency mutually agreed by Counterparty and Dealer;
provided that either (x) the transferee in any such transfer is a “dealer in
securities” within the meaning of Section 475(c)(1) of the Code or (y) the
transfer does not result in a deemed exchange by Counterparty within the meaning
of Section 1001 of the Code; and provided further that (I) Dealer shall provide
prompt written notice to Counterparty following any such transfer and (II) (a)
after any such transfer or assignment Counterparty will not, as a result of any
withholding or deduction made by the transferee or assignee as a result of any
Tax, receive from the transferee or assignee on any payment date or delivery
date (after accounting for amounts paid by the transferee or assignee under
Section 2(d)(i)(4) of the Agreement as well as such withholding or deduction) a
number of Shares, as applicable, lower than the amount or the number of Shares,
as applicable, that Dealer would have been required to pay or deliver to
Counterparty in the absence of such transfer or assignment except to the extent
such withholding or deduction is due to a change in law after such transfer or
assignment, (b) Counterparty will not, as a result of such transfer or
assignment, be required to pay the transferee or assignee on any payment date an
amount under Section 2(d)(i)(4) of the Agreement greater than an amount that
Counterparty would have been required to pay to Dealer in the absence of such
transfer or assignment except to the extent such obligation results from a
change in law after the transfer or assignment and (c) Dealer shall cause the
transferee or assignee to make such Payee Tax Representations and to provide
such tax documentation as may be reasonably

 

20



--------------------------------------------------------------------------------

  requested by Counterparty to permit Counterparty to make any necessary
determinations pursuant to clauses (II)(a) and (b) of this proviso. If at any
time at which (A) the Section 16 Percentage exceeds 7.5%, (B) the Option Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that (after giving effect to such transfer
or assignment and any resulting change in Dealer’s commercially reasonable Hedge
Positions) no Excess Ownership Position exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that (after giving effect to
such transfer or assignment and any resulting change in Dealer’s commercially
reasonable Hedge Positions) following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Options
underlying the Terminated Portion, (2) Counterparty were the sole Affected Party
with respect to such partial termination and (3) the Terminated Portion were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 10(m) shall apply to any amount that is payable by Dealer to
Counterparty pursuant to this sentence as if Counterparty was not the Affected
Party). The “Section 16 Percentage” as of any day is the fraction, expressed as
a percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation of Shares with
Dealer for purposes of the “beneficial ownership” test under Section 13 of the
Exchange Act, or any “group” (within the meaning of Section 13 of the Exchange
Act) of which Dealer is or may be deemed to be a part beneficially owns (within
the meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
commercially reasonable discretion. The “Applicable Share Limit” means a number
of Shares equal to (A) the minimum number of Shares that could reasonably be
expected to give rise to reporting or registration obligations or other
requirements (including obtaining prior approval from any person or entity) of a
Dealer Person, or could result in an adverse effect on a Dealer Person, under
any Applicable Restriction, as determined by Dealer in its commercially
reasonable discretion, minus (B) 1% of the number of Shares outstanding.

 

  (iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates (each, a “Dealer
Designated Affiliate”) to purchase, sell, receive or deliver such Shares or
other securities, or to make or receive such payment in cash, and otherwise to
perform Dealer’s obligations in respect of the Transaction and any such designee
may

 

21



--------------------------------------------------------------------------------

  assume such obligations; provided, that such Dealer Designated Affiliate shall
comply with the provisions of the Transaction in the same manner as Dealer would
have been required to comply. Dealer shall be discharged of its obligations to
Counterparty to the extent such Dealer Designated Affiliate fully performs the
obligations designated by Dealer to such Dealer Designated Affiliate under this
Section 10(e)(iii).

 

  (f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates (each, a “Staggered Settlement Date”) as
follows:

 

  (i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

  (ii)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii)

if the Net Share Settlement terms or the Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g)

[Reserved.]

 

  (h)

[Reserved.]

 

  (i)

[Reserved.]

 

  (j)

Additional Termination Events.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture, and such event of default
results in the Convertible Notes being declared, or becoming, due and payable,
then such event of default shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation, the occurrence of
an Amendment Event shall constitute an Additional Termination Event applicable
to the Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement. “Amendment Event” means that Counterparty amends, modifies,
supplements, waives or obtains a waiver in respect of any term of the Indenture
or the Convertible Notes governing the principal amount, coupon, maturity,
repurchase obligation of Counterparty, redemption right of Counterparty, any

 

22



--------------------------------------------------------------------------------

  term relating to conversion of the Convertible Notes (including changes to the
conversion rate, conversion rate adjustment provisions, conversion settlement
dates or conversion conditions), or any term that would require consent of the
holders of not less than 100% of the principal amount of the Convertible Notes
to amend (other than, in each case, any amendment or supplement (x) pursuant to
Section 10.01(j) of the Indenture that, as determined by the Calculation Agent,
conforms the Indenture to the description of Convertible Notes in the Offering
Memorandum or (y) pursuant to Section 14.07 of the Indenture), in each case,
without the consent of Dealer.

 

  (iii)

Promptly (and in any event within five Exchange Business Days) following any
repurchase and cancellation of Convertible Notes, including without limitation
pursuant to Section 15.02 of the Indenture in connection with a “Fundamental
Change” (as defined in the Indenture), or pursuant to Section 16.01 of the
Indenture, Counterparty shall notify Dealer in writing of such repurchase and
cancellation and the number of Convertible Notes so repurchased and cancelled
(any such notice, a “Repurchase Notice”). Notwithstanding anything to the
contrary in this Confirmation, the receipt by Dealer from Counterparty of
(x) any Repurchase Notice, within the applicable time period set forth in the
preceding sentence, and (y) a written representation and warranty by
Counterparty that, as of the date of such Repurchase Notice, Counterparty is not
in possession of any material non-public information regarding Counterparty or
the Shares, shall constitute an Additional Termination Event as provided in this
Section 10(j)(iii) with respect to the Repurchase Options (as defined below).
Upon receipt of any such Repurchase Notice and the related written
representation and warranty, Dealer shall promptly designate an Exchange
Business Day following receipt of such Repurchase Notice (which in no event
shall be earlier than the related settlement date for such Convertible Notes and
shall be no later after such settlement date for the relevant repurchase of
Convertible Notes than the Calculation Agent determines is reasonably
appropriate to permit the calculation of the amount payable in connection with
such Additional Termination Event) as an Early Termination Date with respect to
the portion of this Transaction corresponding to a number of Options (the
“Repurchase Options”) equal to the lesser of (A) the number of such Convertible
Notes specified in such Repurchase Notice minus the number of “Repurchase
Options” (as defined in the Base Call Option Confirmation), if any, that relate
to such Convertible Notes and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Repurchase Options. Any payment
hereunder with respect to such termination shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event, (3) no adjustment to the “Conversion Rate” (as defined in the
Indenture) for the Convertible Notes has occurred pursuant to any Excluded
Provision, (4) the corresponding Convertible Notes remaining outstanding as if
the circumstances related to the Repurchase Event had not occurred, (5) the
relevant Repurchase Event and any adjustments, agreements, payments, deliveries
or acquisitions by or on behalf of Counterparty leading thereto had not
occurred, and (6) the terminated portion of the Transaction were the sole
Affected Transaction. For the avoidance of doubt, any conversion of the
Convertible Notes (whether into cash, Shares or any combination thereof)
pursuant to the terms of the Indenture (including, without limitation, any
induced conversion as the result of an increase in the “Conversion Rate” for the
Convertible Notes pursuant to 14.04(h) of the Indenture) shall not constitute a
“repurchase and cancellation of the Convertible Notes” as such terms are used in
this Section 10(j)(iii), shall not apply to any such conversion of the
Convertible Notes.

 

  (iv)

Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth opposite
“Notice of Exercise” in Section 2, of any Notice of Exercise in respect of
Options that relate to Convertible Notes as to which additional Shares would be
added to the Conversion Rate (as defined in the

 

23



--------------------------------------------------------------------------------

  Indenture) pursuant to Section 14.03 of the Indenture in connection with a
“Make-Whole Fundamental Change” (as defined in the Indenture) shall constitute
an Additional Termination Event as provided in this Section 10(j)(iv). Upon
receipt of any such Notice of Exercise, Dealer shall designate an Exchange
Business Day following such Additional Termination Event (which Exchange
Business Day shall in no event be earlier than the related settlement date for
such Convertible Notes) as an Early Termination Date with respect to the portion
of the Transaction corresponding to a number of Options (the “Make-Whole
Conversion Options”) equal to the lesser of (A) the number of such Options
specified in such Notice of Exercise minus the number of “Make-Whole Conversion
Options” (as defined in the Base Call Option Confirmation), if any, that relate
to such Convertible Notes and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Make-Whole Conversion Options. Any
payment hereunder with respect to such termination (the “Make-Whole Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Make-Whole Conversion Options, (2) Counterparty were the sole Affected
Party with respect to such Additional Termination Event and (3) the terminated
portion of the Transaction were the sole Affected Transaction (and, for the
avoidance of doubt, in determining the amount payable pursuant to Section 6 of
the Agreement, the Calculation Agent shall not take into account any adjustments
to the Option Entitlement that result from corresponding adjustments to the
Conversion Rate (as defined in the Indenture) pursuant to Section 14.03 of the
Indenture); provided that the amount of cash payable in respect of such early
termination by Dealer to Counterparty shall not be greater than the product of
(x) the Applicable Percentage and (y) the excess of (I) (1) the number of
Make-Whole Conversion Options, multiplied by (2) the Conversion Rate (as defined
in the Indenture, and after taking into account any applicable adjustments to
the Conversion Rate pursuant to Section 14.03 of the Indenture), multiplied by
(3) the Applicable Limit Price on the settlement date over (II) the aggregate
principal amount of such Convertible Notes, as determined by the Calculation
Agent in a commercially reasonable manner.

 

  (k)

Amendments to Equity Definitions.

 

  (i)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) inserting
“(1)” immediately following the word “means” in the first line thereof and
(2) inserting immediately prior to the semi-colon at the end of subsection
(B) thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the Agreement with respect to
that Issuer”.

 

  (ii)

Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 

  (iii)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1) adding
the word “or” immediately before subsection “(B)”, (2) deleting the comma at the
end of subsection (A), (3) deleting subsection (C) in its entirety, (4) deleting
the word “or” immediately preceding subsection (C) and (5) replacing the words
“either party” in the last sentence of such Section with “Dealer”.

 

  (l)

No Setoff. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.

 

24



--------------------------------------------------------------------------------

  (m)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 9(e) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment. Share Termination Delivery Property:    A number
of Share Termination Delivery Units, as calculated by the Calculation Agent,
equal to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value to Dealer of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

 

25



--------------------------------------------------------------------------------

Share Termination Delivery Unit:    One Share or, if the Shares have changed
into cash or any other property or the right to receive cash or any other
property as the result of a Nationalization, Insolvency or Merger Event (any
such cash or other property, the “Exchange Property”), a unit consisting of the
type and amount of such Exchange Property per Share received by holders of all
or substantially all Shares (without consideration of any requirement to pay
cash or other consideration in lieu of fractional amounts of any securities) in
such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent. Failure to Deliver:    Applicable Other applicable
provisions:    If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.

 

  (n)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

  (o)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of effecting a commercially reasonable hedge
of its obligations pursuant to the Transaction cannot be sold in the public
market by Dealer without registration under the Securities Act (other than any
such Hedge Shares purchased from the Issuer or an affiliate of the Issuer with a
“holding period” less than 6 months (or 12 months if the Issuer does not, at the
time of intended sale, meet the requirements of Rule 144(c))), Counterparty
shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and enter into a customary agreement, in form and substance
commercially reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering; provided, however,
that if Dealer, in its sole reasonable discretion, is not satisfied with access
to due diligence materials, the results of its due diligence investigation, or
the procedures and documentation for the registered offering referred to above,
then clause (ii) or clause (iii) of this paragraph shall apply at the election
of Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of similar size, in form and substance
commercially reasonably satisfactory to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its commercially reasonable judgment, to compensate Dealer for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement), or (iii) purchase the Hedge Shares from
Dealer at the then-current market price on such Exchange Business Days, and in
the amounts and at such time(s), reasonably requested by Dealer.

 

26



--------------------------------------------------------------------------------

  (p)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (q)

Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its discretion, that such
action is reasonably necessary or appropriate to preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or other relevant
market (but only if there is a material decrease in liquidity relative to
Dealer’s commercially reasonable expectations on the Trade Date) or to enable
Dealer to effect purchases of Shares in connection with commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer; provided that in no
event shall Dealer have the right to so postpone or add any Valid Day(s) or any
such other date beyond the 40th Valid Day immediately following the last Valid
Day of the relevant Settlement Averaging Period (determined without regard to
this 10(q)).

 

  (r)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (s)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of (x) the weighted
average of the types and amounts of consideration received by holders of Shares
upon consummation of such Merger Event or (y) if no holders of Shares
affirmatively make such election, the types and amounts of consideration
actually received by holders of Shares (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

  (ii)

(A) Counterparty shall give Dealer commercially reasonable advance (but in no
event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the terms of the Convertible Notes as set
forth in the Indenture in connection with any Potential Adjustment Event, Merger
Event or Tender Offer and (B) promptly following any such adjustment,
Counterparty shall give Dealer written notice of the details of such adjustment.

 

27



--------------------------------------------------------------------------------

  (u)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (v)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

  (w)

Early Unwind. In the event the sale of the “Option Securities” (as defined in
the Purchase Agreement) is not consummated with the Initial Purchasers for any
reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 10(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

  (x)

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (y)

Tax Matters.

 

  (i)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal

 

28



--------------------------------------------------------------------------------

  or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (ii)

HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement, shall
not include any tax imposed on payments treated as dividends from sources within
the United States under Section 871(m) of the Code or any regulations issued
thereunder. For the avoidance of doubt, any such tax imposed under
Section 871(m) of the Code is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (iii)

Tax Documentation. For the purpose of Section 4(a)(i) and (ii) of the Agreement,
Counterparty shall provide to Dealer, and Dealer shall provide to Counterparty,
a valid U.S. Internal Revenue Service Form W-9, or any successor thereto, (i) on
or before the date of execution of this Confirmation and (ii) promptly upon
learning that any such tax form previously provided has become obsolete or
incorrect. Additionally, Counterparty or Dealer shall, promptly upon reasonable
request by the other party, provide such other tax forms and documents
reasonably requested by the other party.

 

  (iv)

Tax Representations.

 

  (A)

For the purpose of Section 3(f) of the Agreement, Counterparty is a corporation
for U.S. federal income tax purposes and is organized under the laws of the
State of Delaware. Counterparty is a “U.S. person” (as that term is used in
section 1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S.
federal income tax purposes and an exempt recipient under Treasury Regulation
Section 1.6049-4(c)(1)(ii). For the purpose of Section 3(f) of the Agreement,
Dealer is a U.S. person (as that term is defined in Section 7701(a)(30) of the
Code and used in Section 1.1441-4(a)(3)(ii) of the United States Treasury
Regulations) for U.S. federal income tax purposes.

 

  (B)

For purposes of Section 3(e) of the Agreement, each of Dealer and Counterparty
represents and warrants to, and agrees with, the other party that it is not
required by any applicable law, as modified by the practice of any relevant
governmental revenue authority, of any Relevant Jurisdiction to make any
deduction or withholding for or on account of any Tax from any payment (other
than interest under Section 9(h) of the Agreement or any amount treated as
interest for U.S. federal income tax purposes) to be made by it to the other
party under the Agreement or this Confirmation. In making this representation,
it may rely on (i) the accuracy of any representations made by the other party
pursuant to Section 3(f) of the Agreement (but replacing in Section 3(f) the
word “Schedule” with the word “Confirmation”) and Section 10(y) of this
Confirmation, (ii) the satisfaction of the agreement contained in
Section 4(a)(i) or 4(a)(iii) of the Agreement or Section 10(y)(iii) of this
Confirmation and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of the Agreement or
Section 10(y)(iii) of this Confirmation and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement (but
replacing in Section 3(f) the word “Schedule” with the word “Confirmation”),
except that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.

 

29



--------------------------------------------------------------------------------

  (z)

Conduct Rules. Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

  (aa)

Risk Disclosure Statement. Counterparty represents and warrants that it has
received, read and understands the OTC Options Risk Disclosure Statement
provided by Dealer and a copy of the most recent disclosure pamphlet prepared by
The Options Clearing Corporation entitled “Characteristics and Risks of
Standardized Options”.

 

  (bb)

U.S. Resolution Stay Provisions.

 

  (i)

Recognition of the U.S. Special Resolution Regimes.

 

  (A)

In the event that Goldman Sachs & Co. LLC (“GS&Co.”) becomes subject to a
proceeding under (i) the Federal Deposit Insurance Act and the regulations
promulgated thereunder or (ii) Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the regulations promulgated thereunder (a “U.S.
Special Resolution Regime”) the transfer from GS&Co. of this Confirmation, and
any interest and obligation in or under, and any property securing, this
Confirmation, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Confirmation, and any
interest and obligation in or under, and any property securing, this
Confirmation were governed by the laws of the United States or a state of the
United States.

 

  (B)

In the event that GS&Co. or an Affiliate becomes subject to a proceeding under a
U.S. Special Resolution Regime, any Default Rights (as defined in 12 C.F.R. §§
252.81, 47.2 or 382.1, as applicable (“Default Right”)) under this Confirmation
that may be exercised against GS&Co. are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if this Confirmation were governed by the laws of the United
States or a state of the United States.

 

  (ii)

Limitation on Exercise of Certain Default Rights Related to an Affiliate’s Entry
Into Insolvency Proceedings. Notwithstanding anything to the contrary in this
Confirmation, GS&Co. and Counterparty expressly acknowledge and agree that:

 

  (A)

Counterparty shall not be permitted to exercise any Default Right with respect
to this Confirmation or any Affiliate Credit Enhancement that is related,
directly or indirectly, to an Affiliate of GS&Co. becoming subject to
receivership, insolvency, liquidation, resolution, or similar proceeding (an
“Insolvency Proceeding”), except to the extent that the exercise of such Default
Right would be permitted under the provisions of 12 C.F.R. 252.84, 12 C.F.R.
47.5 or 12 C.F.R. 382.4, as applicable; and

 

  (B)

Nothing in this Confirmation shall prohibit the transfer of any Affiliate Credit
Enhancement, any interest or obligation in or under such Affiliate Credit
Enhancement, or any property securing such Affiliate Credit Enhancement, to a
transferee upon or following an Affiliate of GS&Co. becoming subject to an
Insolvency Proceeding, unless the transfer would result in the Counterparty
being the beneficiary of such Affiliate Credit Enhancement in violation of any
law applicable to the Counterparty.

 

  (iii)

U.S. Protocol. If Counterparty has previously adhered to, or subsequently
adheres to, the ISDA 2018 U.S. Resolution Stay Protocol as published by the
International Swaps and Derivatives Association, Inc. as of July 31, 2018 (the
“ISDA U.S. Protocol”), the terms of such protocol shall be incorporated into and
form a part of this Confirmation and the terms of the ISDA U.S. Protocol shall
supersede and replace the terms of this Section 9(dd). For

 

30



--------------------------------------------------------------------------------

  purposes of incorporating the ISDA U.S. Protocol, GS&Co. shall be deemed to be
a Regulated Entity, Counterparty shall be deemed to be an Adhering Party, and
this Confirmation shall be deemed to be a Protocol Covered Agreement.
Capitalized terms used but not defined in this paragraph shall have the meanings
given to them in the ISDA U.S. Protocol.

 

  (iv)

Preexisting In-Scope Agreements. GS&Co. and Counterparty agree that to the
extent there are any outstanding “in-scope QFCs,” as defined in 12 C.F.R. §
252.82(d), that are not excluded under 12 C.F.R. § 252.88, between GS&Co. and
Counterparty that do not otherwise comply with the requirements of 12 C.F.R. §
252.2, 252.81–8 (each such agreement, a “Preexisting In-Scope Agreement”), then
each such Preexisting In-Scope Agreement is hereby amended to include the
foregoing provisions in this Section 9(dd), with references to “this
Confirmation” being understood to be references to the applicable Preexisting
In-Scope Agreement.

For the purposes of this Section 9(dd), “Affiliate” is defined in, and shall be
interpreted in accordance with, 12 U.S.C. § 1841(k), and “Credit Enhancement”
means any credit enhancement or credit support arrangement in support of the
obligations of GS&Co. under or with respect to this Confirmation, including any
guarantee, collateral arrangement (including any pledge, charge, mortgage or
other security interest in collateral or title transfer arrangement), trust or
similar arrangement, letter of credit, transfer of margin or any similar
arrangement.

 

31



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

Very truly yours,

 

GOLDMAN SACHS & CO. LLC By:  

/s/ Mike Voris

Authorized Signatory Name: Mike Voris

Accepted and confirmed

as of the Trade Date:

 

INTEGRA LIFESCIENCES HOLDINGS CORPORATION By:  

/s/ Peter J. Arduini

Authorized Signatory Name: Peter J. Arduini

[Signature Page to Additional Bond Hedge Confirmation]